Citation Nr: 1430540	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-00 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional Office Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA Loan Guaranty eligibility.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to March 1981. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) finding that the appellant's discharge was under other than honorable conditions and thus was a bar to VA home loan benefits, under 38 U.S.C. § 3.12 (2013).

In June 2012, the appellant testified before the undersigned Veterans Law Judge at a hearing at the Fort Harrison, Montana RO.  A hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the appellant.  A review of the documents in Virtual VA reveals a copy of the June 2012 hearing transcript as well as a May 2012 notification letter to the appellant.
Further, the appellant's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

During the June 2012 hearing, the appellant testified that the character of his discharge was other than honorable and that he had unsuccessfully sought to have the character of his discharge upgraded.  The appellant argues that there were compelling circumstances that caused his period of unauthorized absence and led to his discharge under other than honorable conditions, and that his character of discharge should therefore not be a bar to VA Loan Guaranty eligibility.  The Board first notes that the appellant's Form DD-214 form contained in the Loan Guaranty folder is of poor quality and the character of his discharge is not visible.

Under VA law and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A.        § 5303 (West 2002); 38 C.F.R. § 3.129(a) (2013).

Generally, if a person receives a discharge under other than honorable conditions that was issued for a period of unauthorized absence for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits.   38 C.F.R. § 3.12(c)(6).  For periods of unauthorized absence for a continuous period of less than 180 days, a discharge or release from service under conditions specified in 38 C.F.R. § 3.12(c) is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge.   38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  Unauthorized absence cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).

Currently, the Loan Guaranty folder contains no evidence on which the Board can determine the credibility of the appellant's submitted statements or assess whether the character of discharge would be a bar to VA benefits.  All available personnel records and service treatment records must be reviewed and considered in order to determine what led to the appellant's discharge from service.  Moreover, the October 2009 statement of the case refers to an October 2002 VA administrative decision which purportedly determined that the circumstances surrounding the appellant's service discharge required it to be considered under dishonorable conditions for VA purposes.  This decision, however, is not currently contained in the Loan Guaranty folder and should be associated with the folder on remand.

Moreover, during the June 2012 hearing, the appellant appears to have submitted copies of documents from the Army Board of Corrections that were related to his request to upgrade his character of discharge.  Such records are not currently contained in the Loan Guaranty folder.  On remand, such records should be associated with the folder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should locate and associate with the Loan Guaranty folder any documents the appellant submitted in conjunction with this June 2012 hearing, to include any records from the Army Board of Correction of Military Records.

If these records are not located, the AOJ should contact the Army Board of Correction of Military Records, or other appropriate entity, to obtain records related to the appellant's application for correction of his records and upgrade in the character of his discharge.

2.  The AOJ should associate the October 2002 VA administrative decision as to the appellant's character of discharge, and any documents related to that determination, as well as a legible copy of the appellant's Form DD-214, with the Loan Guaranty folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain from the appropriate source all of the appellant's service personnel and treatment records.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



